Citation Nr: 0634543	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the pelvis or left pubic bone with 
degenerative changes.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left inguinal hernia (formerly combined with 
residuals of a pelvic fracture or injury to the left pubic 
area).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk



INTRODUCTION

The veteran had active service in the United States Army from 
July 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of an injury to 
the left pelvis or pubic bone consist of exophytic, well 
corticated, osseous abnormalities projecting inferiorly into 
the left superior pubic ramus, associated degenerative 
changes, pain, and some limited motion of the left hip.

2.  The veteran's service-connected postoperative left 
inguinal hernia has not recurred for many years and it does 
not necessitate a belt or truss for support.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left pelvis or left pubic 
bone, with degenerative changes have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5250-5255 (2006).

2.  The criteria for a compensable rating for a postoperative 
left inguinal hernia have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a February 2001 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and effective date 
of award should his claims be granted, as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disability at issue 
were conducted and they provided adequate findings for rating 
purposes.  There is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Residuals of a Left Pubic Injury, Status Post Pelvic Fracture

While stationed in Germany with the U.S. Army, the veteran 
sustained a deep laceration in his left pubic area secondary 
to a fall while riding a bicycle.  The wound was more than 
superficial, and the veteran would eventually require a 
surgical repair of a secondary left inguinal hernia post-
service, at the VA Medical Center in Spokane, Washington, in 
September 1970. 

The veteran was noted on his May 1963 separation physical to 
have a "firm, non-tender mass on the superior ramus of the 
pubic bone which is shown to be [a] calcium deposition in 
[the] muscle tendon."  The veteran was granted service 
connection for this in a November 1970 rating decision.  
Since this time, the veteran contends that his condition has 
grown in severity, and that a higher evaluation than his 
current 10 percent rating is warranted.  

The RO, in a September 2003 rating decision, decided to treat 
the residuals of the pubic/pelvic injury and the inguinal 
hernia as two separate injuries, and the Board will also 
examine the two conditions separately.  

The veteran was first afforded a comprehensive VA examination 
in September 1998 to evaluate his pelvic or pubic bone 
condition.  This examination noted a nodular formation of the 
left pubic bone, at the site of a fracture where two bones 
have united and "a bone bridge has possibly formed."  While 
the area was non-tender on examination, the veteran reported 
that it does get painful at times.  Range of motion findings 
for the left hip was as follows: flexion with a straight 
knee, zero to 80 degrees with discomfort; flexion with knee 
flexed, zero to 95 degrees with discomfort; extension was to 
zero degrees; adduction was zero to 30 degrees with 
discomfort; abduction was zero to 40 degrees with discomfort; 
external and internal rotation was zero to 40 degrees and 
zero to 15 degrees, respectively, both with noted discomfort.  
The veteran was diagnosed with history of a left pelvic 
fracture, secondary to trauma.  

The veteran was afforded a second VA examination in March 
2001.  The report of this examination included a review of 
January 2000 radiographic reports, where the veteran was 
found to have exophytic, well corticated, osseous 
abnormalities projecting inferiorly into the left superior 
pubic ramus.  Exophytic ossification of the left superior 
pubic ramus was thought to possibly be post-traumatic or an 
osteochondroma.  Based on the radiographic reports and an 
objective examination, the veteran was diagnosed with status 
post left pubic ramus fracture, manifesting with arthritis.  

The veteran was afforded a "fee basis" examination in 
August 2003, which found a 2.0 centimeter round mass, 
palpable from the bony protrusion next to the inguinal hernia 
scars.  This examiner did not take range of motion findings 
nor order radiographic reports.

As there is no diagnostic code specific to residuals of an 
injury to the left pubic area, the Board will consider all 
potentially applicable provisions in assessing the veteran's 
condition.  See 38 C.F.R. § 4.20,  Schafrath v. Derwinski, 
supra.

Diagnostic Codes 5250 through 5255 pertain to disabilities of 
the hip and thigh.  Specifically, Code 5250 addresses 
ankylosis of the hip, Code 5254 with a flail joint of the 
hip, and Code 5255 with impairment of the femur.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  As 
none of these conditions have been shown by competent medical 
evidence to exist in the veteran, a rating under these 
criteria is not appropriate.

With respect to limitation on motion of the hip or thigh, in 
order to achieve the next highest rating of 20 percent, the 
veteran would need to show a limitation of flexion to 30 
degrees, under Code 5252, or limitation of abduction, with 
motion lost beyond 10 degrees, under Code 5253.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  The veteran 
is currently rated under Code 5010, which pertain to 
traumatic arthritis substantiated by X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010.  As it is required 
to rate such a condition as degenerative arthritis under Code 
5003, it is noted that the veteran does not meet the 
threshold limitations of motion which would warrant a 
disability rating under the joint-specific rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250-
5255.  Upon the March 2001 VA examination, the veteran had 
some painful and limited motion at his hip and a history of 
spasms, but he did not have limitation of motion to a degree 
that would entitle him to an evaluation of greater than 10 
percent under the joint-specific guidelines.  Id.  The 
preponderance of the evidence is against a symptomatic scar. 

The Board has considered of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  Under the principles of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board must consider the 
veteran's complaints of pain as well as any weakness, 
atrophy, and other manifestations that may be present that 
affect function.  Generally, the rating should address these 
manifestations as productive of additional loss of motion.  
In this case, the most recent examiner specified at which 
points the veteran experienced pain upon range of motion of 
the hip, which did not support a rating in excess of 10 
percent.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran has any 
additional limitation of motion o the left hip due to pain or 
flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
(i.e., limitation of motion of the hip that more nearly 
approximates limitation of flexion to 30 degrees or 
limitation of abduction, with motion lost beyond 10 degrees).  
There is no competent evidence of fatigability, weakness, or 
incoordination that results in such additional limitation of 
motion of the left hip.  The most recent examiner indicated 
that it would be speculative to state additional motion due 
to such factors.

As the veteran is already receiving a 10 percent evaluation 
for his condition, and as he has not been shown by competent 
medical evidence to meet the regulatory criteria which would 
entitle him to the next highest rating, this claim must be 
denied.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's residuals of a fracture of 
the left pubic bone.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application and appeal for a higher rating must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).
 
Left Inguinal Hernia

As previously stated, the veteran initially received his 10 
percent rating for residuals of a pubic injury in November 
1970, and the 10 percent rating at that time included his 
left inguinal hernia.  The RO has rated the disability 
separately and the Board will review this part of the appeal 
accordingly.

Inguinal hernia is rated under Diagnostic Code 7338.  A 10 
percent rating is warranted if postoperatively the hernia is 
recurrent, readily reducible, and well supported by a truss 
or belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7338. 

The service medical history does not indicate treatment for 
an inguinal hernia.  In November 1970, however, more than 7 
years post-service, the veteran underwent surgical repair of 
a left inguinal hernia, with no associated complications 
reported.  (The veteran additionally had a right inguinal 
hernia repair in August 1971, and this disorder, in an 
October 1972 rating decision, was not found to be related to 
service or to the veteran's left inguinal hernia.)  Service 
connection was granted for the postoperative left inguinal 
hernia on the basis that it was linked to the in-service 
trauma that resulted in a fracture of the left pubic bone.  
Since the surgery in 1970, there is no medical evidence of a 
recurrent inguinal hernia, nor has there been any additional 
surgical repair.  There is no indication of a symptomatic 
surgical scar.

Examination findings from 1998, 2001, and 2003, all confirm 
the veteran's surgery, but do not list new findings of 
inguinal hernia or a need for further surgical intervention.  
Most recently, in the August 2003 "fee basis" examination, 
the examiner specifically found that the veteran's 
postoperative left inguinal hernia did not necessitate a belt 
or truss.  

The medical evidence does not show that the veteran has not 
had a recurrence of his left inguinal hernia, nor does it 
show that he requires a belt or truss for support.  
Accordingly, the appeal for a compensable rating for a 
postoperative left inguinal hernia must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra. 


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the left pelvis or pubic bone with degenerative changes is 
denied.

A compensable rating for postoperative residuals of a left 
inguinal hernia (formerly combined with residuals to left 
pubic area) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


